Appeal by self-insured employer from an award of the Workmen’s Compensation Board for disability resulting from silicosis. No written notice of disablement was given to the employer. The board has found that claimant became disabled on July 7, 1945; that the employer had actual knowledge thereof and was not prejudiced and that the disability resulted within one year after the last injurious exposure. Such findings are but questions of fact. The claim was filed on April 24, 1947. Prior to the amendment effective March 8, 1947, the time limitation prescribed by section 28 of the Workmen’s Compensation Law was one year with power in the board to extend, instead of two years as provided in the amendment. If, as claimed by the employer, the one year statute applies, it applies in its entirety and authorizes the board to extend. The board has expressly excused the failure to file within one year and found that the claim was timely filed. Such finding was within the discretion of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.